               Case 2:20-cv-01453-JAD-DJA Document 11 Filed 08/16/21 Page 1 of 3




 1                                   UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3

 4 BRICK S HOUSTON,                                             Case No. 2:20-cv-01453-JAD-DJA

 5                       Plaintiff
                v.
 6                                                                       Order Dismissing
   OFFENDERS MANAGEMENT DIVISION,                                        and Closing Case
 7 et. al.,

 8                       Defendants

 9

10             Plaintiff Brick S Houston brought this civil-rights lawsuit to redress constitutional

11 violations he claims in his complaint that he suffered while in the custody of the Nevada

12 Department of Corrections. 1 On June 18, 2021, I issued an order denying Houston’s application

13 to proceed in forma pauperis because he had “three strikes” under 28 U.S.C. § 1915(g) and his

14 complaint did not plausibly allege that he was in imminent danger of serious physical injury

15 when he filed his complaint. 2 I informed Houston that, if he did not pay the filing fee by July 19,

16 2021, I would dismiss the action without prejudice. 3 That deadline has expired, and Houston has

17 not paid the fee or otherwise responded to my order.

18             District courts have the inherent power to control their dockets and “[i]n the exercise of

19 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. 4 A

20 court may dismiss an action based on a party’s failure to prosecute an action, failure to obey a

21
     1
         ECF No. 1-1 at 1.
22   2
         ECF No. 10.
23   3
         Id.
     4
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
              Case 2:20-cv-01453-JAD-DJA Document 11 Filed 08/16/21 Page 2 of 3




 1 court order, or failure to comply with local rules. 5 In determining whether to dismiss an action

 2 on one of these grounds, the court must consider: (1) the public’s interest in expeditious

 3 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

 4 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the

 5 availability of less drastic alternatives. 6

 6            The first two factors, the public’s interest in expeditiously resolving this litigation and the

 7 court’s interest in managing its docket, weigh in favor of dismissal of the plaintiff’s claims. The

 8 third factor, risk of prejudice to defendants, also weighs in favor of dismissal because a

 9 presumption of injury arises from the occurrence of unreasonable delay in filing a pleading

10 ordered by the court or prosecuting an action. 7 A court’s warning to a party that its failure to

11 obey the court’s order will result in dismissal satisfies the fifth factor’s “consideration of

12 alternatives” requirement, 8 and that warning was given here. 9 The fourth factor—the public

13 policy favoring disposition of cases on their merits—is greatly outweighed by the factors

14 favoring dismissal.

15

16

17
     5
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
18 local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
   comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
19 41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
20 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
21 6 Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
   Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
22 7
     See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
23   8
         Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
     9
         ECF No. 10.

                                                         2
           Case 2:20-cv-01453-JAD-DJA Document 11 Filed 08/16/21 Page 3 of 3




 1         IT IS THEREFORE ORDERED that THIS ACTION IS DISMISSED without prejudice

 2 based on the plaintiff’s failure to pay the filing fee as ordered. The Clerk of Court is directed to

 3 ENTER JUDGMENT accordingly and CLOSE THIS CASE. No other documents may be

 4 filed in this now-closed case.

 5         Dated: August 14, 2021

 6                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     3
